Case 2:20-cv-04088-ODW-PVC Document 4 Filed 07/20/20 Page 1 of 5 Page ID #:152

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        CV 20-4088 ODW (PVC)                                   Date: July 20, 2020
 Title           Robert Lee Jenkins, Jr. v. C/O Drake




 Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                  Marlene Ramirez                                         None
                   Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Petitioner:               Attorneys Present for Respondent:
                      None                                             None

 PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THE
              MAGISTRATE JUDGE SHOULD NOT RECOMMEND THAT
              THIS ACTION BE DISMISSED FOR LACK OF HABEAS
              JURISDICTION

         Pending before the Court is a habeas petition filed under 28 U.S.C. § 2254 by
 Robert Lee Jenkins, Jr., a California state prisoner state prisoner proceeding pro se.
 (“Petition,” Dkt. No. 1). Petitioner is serving two consecutive life terms with the
 possibility of parole, plus a consecutive determinate eight month term, pursuant to his
 1992 convictions in the Los Angeles County Superior Court on two counts of torture, one
 count of mayhem, two counts of assault with a deadly weapon, one count of corporal
 injury to a cohabitant, and one count of possession of a firearm by a felon. (See Robert
 Lee Jenkins, Jr. v. On Habeas Corpus, C.D. Cal. Case No. CV 18-9026 ODW (SS), Dkt.
 No. 12 at 2).

         While the Petition is nearly impossible to understand, Petitioner appears to allege
 in relevant part that his conviction in a disciplinary proceeding on September 15, 2018 at
 the California Men’s Colony, where he was then housed, violated his due process rights.
 Petitioner further contends that the Rules Violation Report that gave rise to the
 disciplinary proceeding was falsely issued in retaliation for his having filed grievances



 CV-90 (03/15)                         Civil Minutes – General                               Page 1 of 5
Case 2:20-cv-04088-ODW-PVC Document 4 Filed 07/20/20 Page 2 of 5 Page ID #:153

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        CV 20-4088 ODW (PVC)                             Date: July 20, 2020
 Title           Robert Lee Jenkins, Jr. v. C/O Drake


 against prison employees, in violation of his First Amendment rights. (Petition at 11-
 12). 1

         According to the Petition, on September 4, 2018, Lieutenant Escobedo ordered
 Officer Farley to move Petitioner from his “Americans with Disabilities Act” dorm to a
 non-ADA dorm because Petitioner had filed a grievance against Officer Drake. (Id. at
 11). Petitioner slipped and fell in the shower in the non-ADA dorm and was moved back
 to the ADA dorm on September 5, 2018. (Id. at 12). The prison’s written “Disciplinary
 Hearing Results” report, attached as an exhibit to the Petition, (id. at 27-31), states that
 Petitioner was accused of attempting to intimidate Officer Farley from performing his
 duties on September 4, 2018, by threatening him with legal action if he did not reverse
 the bed move. (Id. at 29). Petitioner was found guilty and was “assessed Temporary
 Privilege Group ‘C’ placement for a period of thirty (30) days.” 2 (Id. at 30). Prisoners
 subject to Group “C” restrictions are confined to their assigned dorm room after 1 p.m.
 daily, with exceptions for evening meals, work assignments, therapy sessions, medical
 appointments, religious programs, and law library access, among other permissible
 activities. Group “C” prisoners are also subject to program restrictions, such as being
 allowed only 1/4 of their maximum canteen draw, only emergency telephone calls, no
 quarterly packages, and no family visits, among other limitations. (Id. at 35).


 1
  Citations to the Petition follow the CM/ECF-generated page numbers on the Court’s
 docket.
 2
   The incidents at issue in the Petition were previously the subject of a civil rights action
 filed by Petitioner in this Court. (See Robert Lee Jenkins, Jr. v. T. Drake, et al., C.D. Cal.
 Case No. CV 19-5656 ODW (PVC), Dkt. Nos. 1 (Complaint) & 9 (First Amended
 Complaint)). That action was dismissed with prejudice on May 28, 2020 after Plaintiff
 declined to cure the pleading defects in the First Amended Complaint. (See id., Dkt. Nos.
 15 (Report and Recommendation), 20 (Order Accepting) & 21 (Judgment)). Petitioner’s
 appeal of the dismissal of that action is currently pending in the Ninth Circuit. (Dkt. No.
 22).

 CV-90 (03/15)                         Civil Minutes – General                        Page 2 of 5
Case 2:20-cv-04088-ODW-PVC Document 4 Filed 07/20/20 Page 3 of 5 Page ID #:154

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        CV 20-4088 ODW (PVC)                            Date: July 20, 2020
 Title           Robert Lee Jenkins, Jr. v. C/O Drake


         “Federal law opens two main avenues to relief on complaints related to
 imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under the
 Civil Rights Act of 1871 . . . 42 U.S.C. § 1983.” Muhammad v. Close, 540 U.S. 749, 750
 (2004) (per curiam). “Challenges to the validity of any confinement or to particulars
 affecting its duration are the province of habeas corpus; requests for relief turning on
 circumstances of confinement may be presented in a § 1983 action.” Id. (internal citation
 omitted). The district court’s jurisdiction to provide relief depends on whether a given
 claim is presented in a habeas petition or a civil rights complaint. In Preiser v.
 Rodriguez, 411 U.S. 475 (1973), the Supreme Court held: “[w]hen a state prisoner is
 challenging the very fact or duration of his physical imprisonment, and the relief he seeks
 is a determination that he is entitled to immediate release or a speedier release from that
 imprisonment, his sole federal remedy is a writ of habeas corpus.” Id. at 499 (emphasis
 added). A claim falls within the core of habeas corpus where “success in that action
 would necessarily demonstrate the invalidity of confinement or its duration.” Wilkinson
 v. Dotson, 544 U.S. 74, 81-82 (2005) (emphasis added). Conversely, “a § 1983 action is
 the exclusive vehicle for claims brought by state prisoners that are not within the core of
 habeas corpus.” Nettles v. Grounds, 830 F.3d 922, 927 (9th Cir. 2016) (en banc).

         Challenges to disciplinary proceedings may or may not give rise to a habeas claim.
 For example, Preiser was brought by state prisoners who challenged the loss of good
 time credits as a result of disciplinary determinations. In that case, restoration of the
 forfeited credits would have resulted in the prisoners’ “immediate release from physical
 custody.” Preiser, 411 U.S. at 487. The Supreme Court held that because restoration of
 the credits would necessarily shorten the length of the prisoners’ confinement in prison,
 their claims fell within the “core of habeas corpus.” Id.

        However, the loss of good time credits does not inevitably bring a case within the
 core of habeas corpus. In Nettles, a state prisoner serving an indeterminate life term with
 the possibility of parole filed a habeas petition challenging a disciplinary conviction that
 resulted in the loss of good time credits. Nettles, 830 F.3d at 925-27. Petitioner argued


 CV-90 (03/15)                         Civil Minutes – General                      Page 3 of 5
Case 2:20-cv-04088-ODW-PVC Document 4 Filed 07/20/20 Page 4 of 5 Page ID #:155

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        CV 20-4088 ODW (PVC)                            Date: July 20, 2020
 Title           Robert Lee Jenkins, Jr. v. C/O Drake


 that if his rules violation report were expunged, he would be more likely to obtain an
 earlier, and favorable, parole hearing. Id. at 934. The Ninth Circuit concluded that
 petitioner’s claim did not fall within the core of habeas corpus because “[s]uccess on the
 merits of [his] claim would not necessarily lead to immediate or speedier release . . .” Id.
 at 934 (emphasis added). The Court explained that in determining a prisoner’s suitability
 for parole, the parole board must consider “[a]ll relevant, reliable information” bearing on
 whether a prisoner constitutes a threat to public safety. Id. at 935 (quoting Cal. Code
 Regs. tit. 15, § 2281(b)). A rules violation is merely one of the factors the board may
 consider, and “[b]ecause the parole board has the authority to deny parole ‘on the basis of
 any of the grounds presently available to it,’ the presence of a disciplinary infraction does
 not compel the denial of parole, nor does an absence of an infraction compel the grant of
 parole.” Id. (internal citation to Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir. 2003)
 omitted). Accordingly, because the parole board could deny parole even if the rules
 violation report were expunged, success on the claim would not necessarily result in
 petitioner’s “immediate or earlier release.” Id. at 935. As such, the Ninth Circuit
 determined that petitioner’s claim could be brought only under § 1983. Id.

        Here, it does not appear that Petitioner’s claims, however construed, fall within the
 “core” of habeas corpus. The sole penalty imposed as a result of the disciplinary
 proceeding challenged in the Petition was the temporary assessment of Privilege Group
 “C” status. While Group “C” status restricted Petitioner’s movement within the prison
 and his ability to program, it did not prolong his prison term, and therefore did not affect
 the “fact or duration” of his confinement. However, even if Petitioner had lost good time
 credits as punishment for his disciplinary conviction, which he did not, it still does not
 appear that he would be able to assert a habeas claim challenging that loss because he is
 serving two consecutive indeterminate life terms. Like the petitioner in Nettles, any
 restoration of forfeited good time credits would not necessarily result in Petitioner’s
 immediate or earlier release because he could still be denied parole based on any of the
 factors that the parole board is authorized to consider. It does not appear that the Court
 could grant any relief on the claims in the Petition that would necessarily “shorten the


 CV-90 (03/15)                         Civil Minutes – General                       Page 4 of 5
Case 2:20-cv-04088-ODW-PVC Document 4 Filed 07/20/20 Page 5 of 5 Page ID #:156

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        CV 20-4088 ODW (PVC)                             Date: July 20, 2020
 Title           Robert Lee Jenkins, Jr. v. C/O Drake


 prisoner’s sentence.” Consequently, “habeas jurisdiction is absent.” Ramirez, 334 F.3d
 at 859. 3

        Because Petitioner’s claims do not challenge the fact or duration of his
 confinement, the Petition does not appear to confer habeas jurisdiction upon this Court.
 Petitioner is therefore ORDERED TO SHOW CAUSE, within twenty-one (21) days of
 the date of this Order, why this action should not be dismissed for lack of jurisdiction.

        Instead of filing a response to the instant Order, Petitioner may request a
 voluntary dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a).
 A Notice of Dismissal form is attached for Petitioner’s convenience. However,
 Petitioner is advised that any dismissed claims may be later subject to the statute of
 limitations under 28 U.S.C. § 2244(d)(1), as amended by AEDPA, which provides
 that “[a] 1-year period of limitation shall apply to an application for a writ of
 habeas corpus by a person in custody pursuant to the judgment of a State court.”

         Petitioner is expressly warned that the failure to timely file a response to this
 Order may result in a recommendation that this action be dismissed with prejudice
 for failure to comply with Court orders and failure to prosecute. See Fed. R. Civ. P.
 41(b).

        The Clerk of the Court is directed to serve a copy of this Order upon Petitioner at
 his current address of record.

         IT IS SO ORDERED.
                                                                                           00:00
                                                                  Initials of Preparer      mr



 3
  Petitioner foreclosed his ability to litigate his claims under 42 U.S.C. § 1983 by
 declining to cure the deficiencies in his defective First Amended Complaint. Therefore,
 unless the Ninth Circuit reverses this court’s dismissal of Petitioner’s civil rights claims
 with prejudice, Petitioner will be unable to re-assert any claims involving the incidents
 alleged in the Petition in a civil rights action.

 CV-90 (03/15)                         Civil Minutes – General                           Page 5 of 5
